BUFFINGTON, Circuit Judge
(dissenting)
. In my judgment the libel below should be dismissed, on the ground that the decree against,, and the sale of, the barge Aberfoil, made in the libel of Menge v. The Aberfoil, in the Eastern District of Louisiana, bound and concluded the present libelant. On the face of the papers the lienor in that court had a justiciable claim against the Aberfoil for goods furnished. As said in Re Transportes Marítimos do Estado, 264 U. S. 108, 44 S. Ct. 237, 68 L. Ed. 580: “Plainly the trial court obtained jurisdiction over the res, and in the absence of any claim of immunity it would have been required to render judgment. It had power to consider and pass upon both form and substance of any objection to its jurisdiction because of ownership and to decide whether it should proceed under the circumstances.” This is the case here. The Aberfoil was in the custody of the Louisiana court! If the United States claimed title, that court had jurisdiction to adjudge such claim. But, if it did not so claim, the court had power to proceed and adjudge the libelant’s rights. The present libelant had a right to intervene and present its claim in that libel. Not having done so when there was an opportunity to be heard, and especially so when they knew of the libel and took no steps, their rights, as Judge Bodine held, were concluded by the decree, and they cannot attack it collaterally.